Title: To James Madison from Albert Gallatin, 19 April 1811
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department April 19th 1811
It appears doubtful whether the contemplated light house near Presquisle on Lake Erie can be erected under the act of cession of the State of Pennsylvania passed on 2d instt. The act has an express provision that neither the jurisdiction or right of soil is ceded, but only the occupancy and use thereof for the purpose of erecting the light house.
The acts of Congress of March 2d 1795 & August 7th 1789 contemplate a cession of soil & jurisdiction in every case where a light house has been or may be fixed, and define the species of jurisdiction asked for by the United States. In point of fact, there is no instance within my Knowledge of the erection or support of a light house without having previously obtained such cession. No light house having heretofore been erected in the State of Pennsylvania, and the act of May 1. 1810 which authorises the erection of one at Presquisle having no special reference to that preliminary condition, it is possible that the Legislature of the State may not have attended to the general provisions above stated.
Under those circumstances, the question whether the erection of the light house shall immediate[ly] take place, or be suspended till the next session of Congress is respectfully submitted to the President. I have the honor to be with the highest respect Sir Your obedient Servant
Albert Gallatin
